           Case 1:21-mj-00289-GMH Document 17 Filed 05/25/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :
        v.                                      :       Criminal No. 21-mj-289
                                                :
CORINNE LEE MONTONI,                            :
                                                :
                        Defendant.              :

    GOVERNEMNT’S RESPONSE TO DEFENDANT’S MOTION FOR DISCOVERY

        The United States of America hereby responds the defendant’s Motion for Discovery

Pursuant to Rule 16(a) of the Federal Rules of Criminal Procedure and Rule 404(b) of the Federal

Rules of Evidence [Dock. # 10].

        The defendant is charged via complaint with offenses related to crimes that occurred at the

United States Capitol on January 6, 2021.      In brief, on that date, as a Joint Session of the United

States House of Representatives and the United States Senate convened to certify the vote of the

Electoral College of the 2020 U.S. Presidential Election, members of a large crowd that had

gathered outside forced entry into the U.S. Capitol, including by breaking windows and by

assaulting members of law enforcement, as others in the crowd encouraged and assisted those acts.

Scores of individuals entered the U.S. Capitol without authority to be there.     As a result, the Joint

Session and the entire official proceeding of the Congress was halted until the Capitol Police, the

Metropolitan Police Department, and other law enforcement agencies from the city and

surrounding region were able to clear the Capitol of hundreds of unlawful occupants and ensure

the safety of elected officials.   This event in its entirety is hereinafter referred to as the “Capitol

Attack.”

        The investigation and prosecution of the Capitol Attack will likely be one of the largest in
         Case 1:21-mj-00289-GMH Document 17 Filed 05/25/21 Page 2 of 5




American history, both in terms of the number of defendants prosecuted and the nature and volume

of the evidence.   Over 300 individuals have been charged in connection with the Capitol Attack.

The investigation continues and the government expects that at least one hundred additional

individuals will be charged.     While most of the cases have been brought against individual

defendants, the government is also investigating conspiratorial activity that occurred prior to and

on January 6, 2021.     The spectrum of crimes charged and under investigation in connection with

the Capitol Attack includes (but is not limited to) trespass, engaging in disruptive or violent

conduct in the Capitol or on Capitol grounds, destruction of government property, theft of

government property, assaults on federal and local police officers, firearms offenses, civil disorder,

obstruction of an official proceeding, possession and use of destructive devices, and conspiracy.

Defendants charged and under investigation come from throughout the United States, and a

combined total of over 900 search warrants have been executed in almost all fifty states and the

District of Columbia.    Multiple law enforcement agencies were involved in the response to the

Capitol Attack, which included officers and agents from U.S. Capitol Police, the District of

Columbia Metropolitan Police Department, the Federal Bureau of Investigation, the Department

of Homeland Security, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the United

States Secret Service, the United States Park Police, the Virginia State Police, the Arlington

County Police Department, the Prince William County Police Department, the Maryland State

Police, the Montgomery County Police Department, the Prince George’s County Police

Department, and the New Jersey State Police.          Documents and evidence accumulated in the

Capitol Attack investigation thus far include: (a) more than 15,000 hours of surveillance and body-

worn camera footage from multiple law enforcement agencies; (b) approximately 1,600 electronic

                                                  2
          Case 1:21-mj-00289-GMH Document 17 Filed 05/25/21 Page 3 of 5




devices; (c) the results of hundreds of searches of electronic communication providers; (d) over

210,000 tips, of which a substantial portion include video, photo and social media; and (e) over

80,000 reports and 93,000 attachments related to law enforcement interviews of suspects and

witnesses and other investigative steps.          As the Capitol Attack investigation is still on-going, the

number of defendants charged and the volume of potentially discoverable materials will only

continue to grow.      In short, even in cases involving a single defendant, the volume of discoverable

materials is likely to be significant.

        The United States is aware of and takes seriously its obligations pursuant to Federal Rule

of Criminal Procedure 16 and Local Criminal Rule 5.1(a), the provisions of Brady v. Maryland,

373 U.S. 83, 87 (1963), Giglio v. United States, 405 U.S. 150, 153-54 (1972), and the Jencks Act,

18 U.S.C. § 3500.          Accordingly, the government, in consultation with the Federal Public

Defender, is developing a comprehensive plan for handling, tracking, processing, reviewing and

producing discovery across the Capitol Attack cases.           Under the plan, the discovery most directly

and immediately related to pending charges in cases involving detained defendants will be

provided within the next thirty to sixty days.         Cases that do not involve detained defendants will

follow thereafter. 1    Such productions will also be supplemented on an on-going basis.             In the

longer term, the plan will include a system for storing, organizing, searching, producing and/or

making available voluminous materials such as those described above in a manner that is workable

for both the government and hundreds of defendants.             This latter portion of the plan will require

more time to develop and implement, including further consultation with the Federal Public

Defender.


1       The defendant in this case is not detained.
                                                        3
         Case 1:21-mj-00289-GMH Document 17 Filed 05/25/21 Page 4 of 5




       The defendant in this case is charged with violations of 18 U.S.C. § 1512(c)(2) (obstruction

of an official proceeding); 18 U.S.C. §§ 1752(a)(1) and (2) (entering and remaining and disorderly

and disruptive in a restricted building or grounds); and 40 U.S.C. §§ 5104(e)(D) and (G)

(disorderly conduct; parading, demonstrating, or picketing in a Capitol building).

       On May 7, 2021, defense counsel entered his appearance in connection with this matter.

On that same date, the government provided him with preliminary discovery, consisting of the

criminal complaint, arrest warrant, and the affidavit in support of the criminal complaint.

       On May 11, 2021, in an effort to expedite the discovery process, the government filed two

unopposed motions: (1) a Motion for an Order to Disclose Items Protected by Federal Rule of

Criminal Procedure 6(e) and Sealed Materials (Dock. # 15); and (2) an Unopposed Motion for a

Protective Order (Dock. # 14).   The Court granted these motions on May 12, 2021, and May 24,

2021, respectively.   The protective order will require the defendant’s signed acknowledgement

before certain discovery items can be shared with the defendant.

       The government has reviewed the FBI case file and has identified items to be disclosed to

the defense.   The government expects these materials to be forwarded to the defendant in two

discovery productions, starting the week of May 24, 2021.          In addition, the government is

currently reviewing social media material of the defendant, which was obtained through various

lawful means and expects this material to be provided to the defense in a third discovery

installment, which will soon follow.     The aforementioned discovery material, which will be

provided to the defense, will be responsive to the defendant’s specific discovery requests, namely,

his requests for Rule 16 material, exculpatory evidence, and notice of evidence of other crimes,

wrongs, or acts.   The government would further note that it recognizes the ongoing nature of its

                                                 4
         Case 1:21-mj-00289-GMH Document 17 Filed 05/25/21 Page 5 of 5




discovery obligation and reserves the right to supplement discovery in this case.    In addition, the

government agrees that, in the event it intends to offer evidence of other crimes, wrongs, or acts at

trial in this matter, the government will provide the defendant with reasonable notice.

       WHEREFORE, the government respectfully responds the defendant’s motion for

discovery.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                      By:               /s/
                                              MICHAEL C. DILORENZO
                                              Assistant United States Attorney
                                              Bar No. md 931214 0189
                                              555 Fourth Street, N.W., Room – 11TH Floor
                                              Washington, DC 20530
                                              Michael.DiLorenzo@usdoj.gov
                                              (202) 252-7809




                                                 5
